DETAILED ACTION
1.	 Claims 1-2, 4-7, 9, 11-12, 14, 16-22(now renumbered 1- 17 for issue) are allowed. 

Notice of Pre-AIA  or AIA  Status
2.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
3	The following is an examiner’s statement of reason for allowance in addition to the teaching of claim 1 as a whole, closest art of record failed to teach or suggest among other thing: 
“ an evaluation processor that calculates a third evaluation value obtained by 
weighting addition of the at least two motion levels, wherein the evaluation value 
indicates a probability distribution in which a motion is performed, and the evaluation 
processor calculates the third evaluation value by using a calculation expression having a weight varying depending on a development degree of each of the at least two motion 
levels.” .
4.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claim 2 as a whole, closest art of record failed to teach or suggest among other thing:
“valuating a motion of a work counterpart as a counterpart of the first person in time series and a reference evaluation value obtained by evaluating a motion of a third person, different from the counterpart of the first person as an exemplar of the work counterpart, wherein the reference evaluation value acquired for the first person and the reference evaluation value acquired for the work counterpart are not time-series values”

5.    Below  are references that teach some limitations of the claims 1 and 2 but are lack the teaching of the limitations mentioned above:
a. “WORK SUPPORT DEVICE AND WORK SUPPORT METHOD ” JP2012234406, published on November 29, 2012, to NAKAYAMA et al., disclosed:  
An information processing apparatus comprising:
an acquisition processor that acquires at least two first evaluation values obtained by evaluating a motion of a first person in time series and a reference evaluation value obtained by evaluating a motion of a second person, different from the first person, as an exemplar of the  first person ([0056], Fig.4, [0070],[0072], Fig.10, Fig.6,  [00074]-[0078], first, the distribution data Hm of the line-of-sight movement speed of the worker 100 calculated in step S3 of FIG. 4 and the N pieces of distribution data Hn of the above data group are read (step S21).Specifically  the distribution data  Hm of gaze movement velocities  of the worker 100 obtained. Further a data group in which each distribution data Hn is labeled as expert or beginner is stored in the storage device 20, and K (K <N) distribution data Hn selected from the data group are stored, and  used as the reference distribution.  The at least two first evaluation values obtained by evaluating a motion of the first person  corresponds to the distribution data  Hm of m gaze movement velocities of the worker 100, and  the reference evaluation value obtained by evaluating a motion of a second person corresponds to distribution data Hn (n = 1, 2, 3, ...) of N line-of-sight movement velocities obtained in the past based on actual measured values); 
an output processor that outputs;…; a difference between the at least two motion levels indicating similarity between the at least two first evaluation values and the reference evaluation value (Figs.7 and 9, [0065], Fig.10, Fig.6,  [00074]-[0078],  a  calculation unit that calculate the similarity Sn (n = 1, 2, 3, ...) between the distribution data Hm of the line-of-sight movement speed of the worker 100  and  a distribution data Hn (n=1...N); wherein  the distribution data Hn (n = 1, 2, 3, ...) of N line-of-sight movement velocities obtained in the past based on actual measured values. The highest K similarity Sn is selected from the data group, and  the determination unit determine  that the worker is beginner if the data Hn with the beginner label is more than half the worker 100, and on the other hand  the worker100 is expert  if the data Hn with the expert label is more than half). 

b. “CALENDAR-DRIVEN SEQUENCING OF ACADEMIC LESSONS”, US Patent Application Publication No. US20130260351 A1, published on October 3, 2013, to Pasqualis et al., disclosed: 
wherein the reference evaluation value acquired for the first person is not a time-series value ([0046], The server system 104 may determine the average number of minutes the student dedicates to (or plays with) the learning objectives by summing the amount of time the student spends for several days, e.g., 2 weeks, and then dividing the summed amount of time by the number of days summed. Thus, the average number of minutes the student dedicates to the learning objectives is not a time series data.  The reference evaluation value corresponds to  the average number of minutes the student dedicates to the learning objectives)
outputs a development degree indicating a degree of development of the first person based on a difference between the at least two motion levels indicating similarity between the at least two first evaluation values and the reference evaluation value([0070] FIG. 8B, [0047], a learning curve that illustrates the learning velocity tab 820 that the server system 104 generates to enable a teacher, a parent, or other individual to track the progress of the particular student, FIG. 8, the server system 104 may graphically illustrate which skills a student is having difficulty by providing graphs of a students learning velocity as it relates to specific skills, lessons, standards, or other learning objectives. Further , the server system 104 may graphically represent the student's learning velocity on the same graph as an average learning velocity of the student's classmates, age group, or other peer group).
 
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is 469-295-9077. The examiner can normally be reached on Monday -Friday from 8:00AM to 5:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on ((571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699